United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1738
Issued: April 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 24, 2006 appellant filed a timely appeal from a merit decision of an Office of
Workers’ Compensation Programs’ hearing representative dated March 6, 2006 which affirmed a
schedule award. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this schedule award decision.
ISSUE
The issue is whether appellant has more than an eight percent permanent impairment to
her right lower extremity.
FACTUAL HISTORY
Appellant, a 46-year-old mail handler, injured her right hip, back and right leg on
April 18, 1989 when she stepped on an object and fell to the ground. She filed a claim for
benefits, which the Office accepted for lumbosacral strain and contusion of the right hip.
In a report dated December 7, 2004, Dr. David Weiss, an osteopath, found that appellant
had a 30 percent right lower extremity impairment pursuant to the American Medical

Association, Guides to the Evaluation of Permanent Impairment (fifth edition) (the A.M.A.,
Guides). He measured a gastrocnemius circumference of 38 centimeters on the right as opposed
to 39 centimeters on the left; and a quadriceps circumference of 54 centimeters on the right as
opposed to 55 centimeters on the left. Dr. Weiss derived his 30 percent impairment rating from a
4/5 motor strength deficit of the right quadriceps for a 12 percent impairment pursuant to Table
17-8 at page 532 of the A.M.A., Guides; a 4/5 motor strength deficit of the right gastrocnemius
(ankle plantar/flexion), for a 17 percent impairment pursuant to Table 17-8 at page 532 of the
A.M.A., Guides; in addition to a 3 percent impairment for pain under Table 18-1 at page 574 of
the A.M.A., Guides.
On March 29, 2005 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of her right lower extremity.
In a report dated May 21, 2005, an Office medical adviser concluded that appellant had
an eight percent impairment under the A.M.A., Guides. He noted Dr. Weiss’ findings of one
centimeter of atrophy on the right compared to the left thigh and one centimeter of atrophy on
the right compared to the left calf. The Office medical adviser stated:
“Based on the A.M.A., Guides, my schedule award is calculated on atrophy rather
than weakness because atrophy is more effective -- no surgery [was performed].”
The Office medical adviser derived three percent impairment for atrophy of the right thigh and
right calf pursuant to Table 17-6, page 530, in addition to a two percent component for pain at
Table 18-1, page 574.
On July 12, 2005 the Office granted appellant a schedule award for an eight percent
permanent impairment of the right lower extremity for the period December 4, 2004 to May 30,
2005, for a total of 23.04 weeks of compensation.
By letter dated July 18, 2005, appellant’s attorney requested an oral hearing, which was
held on December 19, 2005.
By decision dated March 1, 2006, an Office hearing representative affirmed the July 12,
2005 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.2 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to ensure equal justice under the law to all claimants, the Office has

1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

5 U.S.C. § 8107(c)(19).

2

adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating schedule
losses.3
ANALYSIS
The Board notes that both Dr. Weiss and the Office medical adviser failed to explain the
impairment rating for pain under Chapter 18. Section 18.3b, page 571 of the A.M.A., Guides,
specifically states that examiners should not use Chapter 18 to rate pain-related impairments for
any condition that can be adequately rated on the basis of the body and organ rating systems
found in the other chapters.4 The current record does not support an award for pain under
Chapter 18.
In the present case, there is a conflict in the medical evidence between Dr. Weiss,
appellant’s treating physician, and the Office medical adviser, as to the percentage of permanent
impairment to which appellant is entitled based on her accepted conditions in her right lower
extremity. Dr. Weiss found that appellant had a 30 percent right lower extremity impairment
based on a 27 percent impairment for weakness of the right quadriceps and ankle and a 3 percent
impairment for pain. In contrast, the Office medical adviser accorded a five percent impairment
based on atrophy, which he determined was a more appropriate basis than weakness because
appellant did not undergo surgery, and a two percent impairment for pain.
Furthermore, while Dr. Weiss rated appellant for weakness of the right lower extremity,
the Office medical adviser stated that he believed a rating for atrophy would be more appropriate
because appellant had not undergone surgery. The A.M.A., Guides, however, do not require that
the claimant undergo a surgical procedure before an impairment rating can be given for
weakness of the lower extremity.
When such conflicts in medical opinion arise, 5 U.S.C. § 8123(a) requires the Office to
appoint a third or “referee” physician, also known as an “impartial medical examiner.”5 Where
there exists a conflict of medical opinion and the case is referred to an impartial specialist for the
purpose of resolving the conflict, the opinion of such specialist, if sufficiently well rationalized
and based upon a proper factual background, is entitled to special weight. On remand, the Office
should instruct the referee medical examiner to provide a well-rationalized opinion, to
specifically refer to the applicable tables and standards of the A.M.A., Guides in making his

3

20 C.F.R. § 10.404.

4

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003).
5

Section 8123(a) of the Act provides in pertinent part, “(i)f there is a disagreement between the physician making
the examination for the United States and the physician of the employee, the Secretary shall appoint a third
physician who shall make an examination.” See Dallas E. Mopps, 44 ECAB 454 (1993).

3

findings and conclusions and in rendering his impairment rating and to clearly indicate the
specific background upon which he based his opinion. After such development as it deems
necessary, the Office shall issue a de novo decision.6
CONCLUSION
The Board finds that the case is not in posture for decision with regard to an impairment
based on the right lower extremity and the case is remanded for further development. After such
development as it deems necessary, the Office shall issue a de novo decision.
ORDER
IT IS HEREBY ORDERED THAT the March 1, 2006 decision is set aside and the case
is remanded to the Office of Workers’ Compensation Programs for further action consistent with
this decision of the Board.
Issued: April 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

The Board notes that both physicians accorded appellant an impairment based on pain pursuant to section 18 of
the A.M.A., Guides. According to section 18.3b of the A.M.A., Guides, however, “examiners should not use this
chapter to rate pain-related impairment for any condition that can be adequately rated on the basis of the body and
organ impairment systems given in other chapters of the [A.M.A.,] Guides.” This chapter is not to be used in
combination with other methods to measure impairment due to sensory pain (Chapters 13 and 17). The evidence of
record does not explain why appellant would be entitled to an additional rating for pain pursuant to Chapter 18.
Therefore, on remand, the referee medical examiner should be instructed to provide an explanation as to why and
how appellant’s pain may be rated pursuant to Chapter 18.

4

